Case 1:18-cv-00924-CFC-SRF Document 507 Filed 02/12/20 Page 1 of 3 PageID #: 34128




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

   GENENTECH, INC. and CITY OF
   HOPE,

                Plaintiffs,
                                                 Civ. No. 18-924- CFC.
         V.


   AMGEN INC.,

                Defendant.


                                 MEMORANDUM ORDER

        On September 4, 2019, Plaintiffs Genentech, Inc. and City of Hope

  (collectively, Genentech) filed the Third Amended Complaint in this action. D.I.

  347. Defendant Amgen Inc. timely filed its Answer and Counterclaims to the

  Third Amended Complaint. D.I. 366. Genentech now moves under Federal Rule

  of Civil Procedure 12(f) to strike Amgen' s Eleventh and Twelfth Affirmative

  Defenses and related counterclaims. D.I. 425.

        Pursuant to Rule 12(f), "[t]he court may strike from a pleading any

  insufficient defense or any redundant, immaterial, impertinent, or scandalous

  matter." Fed. R. Civ. P. 12(f). Motions to strike are generally disfavored and

  ordinarily denied "unless the allegations have no possible relation to the

  controversy and may cause prejudice to one of the parties." Sun Microsystems,
Case 1:18-cv-00924-CFC-SRF Document 507 Filed 02/12/20 Page 2 of 3 PageID #: 34129




  Inc. v. Versata Enters., Inc., 630 F. Supp. 2d 395,402 (D. Del. 2009) (quoting

  Mcinerney v. Moyer Lumber & Hardware, Inc., 244 F. Supp. 2d 393,402 (E.D.

  Pa. 2002)). When ruling on a motion to strike, "the [c]ourt must construe all facts

  in favor of the nonmoving party ... and deny the motion if the defense is sufficient

  under law." Procter & Gamble Co. v. Nabisco Brands, Inc., 697 F. Supp. 1360,

  1362 (D. Del. 1988).

         "It has long been the rule in this district that in answering an amended

  complaint the defendant is free to answer not simply the amendments, but the new

  complaint, as if answering an original complaint." Standard Chlorine ofDel., Inc.

  v. Sinibaldi, 1995 WL 562285, at *2 (D. Del. Aug. 24, 1995) (rejecting argument

  that defendants could not add new counterclaims in responding to an amended

  complaint without seeking leave of the court); see also Berrada v. Cohen, 2017

  WL 6513954, at* 1 (D.N.J. Dec. 20, 2017) (ruling that "Court leave is not required

  for a responsive pleading filed as of right," even where that responsive pleading

  adds "several new factual allegations and counterclaims"); E.I. DuPont De

  Nemours & Co. v. Millennium Chems., Inc., 1999 WL 615164, at *4 (D. Del. Aug.

  2, 1999) (denying plaintiffs motion to dismiss new counterclaims raised in answer

  to second amended complaint). Thus, Amgen's filing of a responsive pleading as

  of right allows it to "bring new counterclaims without regard to the scope of

  [Genentech's] amendment." Mun. Revenue Serv., Inc. v. Xspand, Inc., 2006 WL

                                            2
Case 1:18-cv-00924-CFC-SRF Document 507 Filed 02/12/20 Page 3 of 3 PageID #: 34130




  91358, at *2 (M.D. Pa. Jan. 12, 2006); see also Joseph Bancroft & Sons Co. v. M

  Lowenstein & Sons, Inc., 50 F.R.D. 415,419 (D. Del. 1970) (noting that Rule

  15(a)(3) "does not direct a response to the 'amendment,' as it might have, but to

  the 'amended pleading"'). Genentech has only itself to blame for enabling Amgen

  to assert the defenses and counterclaims to which Genentech now objects.

  "[Genentech's] decision to amend its complaint opened the door to [Amgen] filing

  its counterclaims." Mun. Revenue Serv., 2006 WL 91358, at *2.

        Wherefore, IT IS HEREBY ORDERED that Genentech's Motion to Strike

  (D.1. 425) is DENIED.



   Dated: February 12, 2020
                                        UNITED STATES DISTRIJUD




                                           3
